     Case 1:14-md-02542-VSB-SLC Document 1117 Filed 09/30/20 Page 1 of 2



                                             FOUNDED 1888

                                        270 MADISON AVENUE                SYMPHONY TOWERS
                                                                        750 B STREET - SUITE 1820
                                         NEW YORK, NY 10016
                                                                          SAN DIEGO, CA 92101
        MARK C. RIFKIN                       212-545-4600                      619-239-4599
     DIRECT DIAL: 212-545-4762
     FACSIMILE: 212-686-0114
        rifkin@whafh.com



                                         September 30, 2020


VIA HAND DELIVERY
Hon. Vernon S. Broderick
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:      In re: Keurig Green Mountain Single-Serve Coffee Antitrust Litigation,
                Nos. 1:14-md-02542 (VSB) and 1:14-cv-0391 (VSB)

Dear Judge Broderick:

       I am one of Class Counsel for the Plaintiffs in the above-referenced Indirect-Purchaser
Actions in this MDL litigation. I am pleased to enclose two printed copies of the complete set of
motion papers in support of Plaintiffs’ Unopposed Motion for Preliminary Approval of Class
Action Settlement in the Indirect-Purchaser Actions:
                (a) Notice of Motion;
                (b) Memorandum of Law;
                (c) Declaration of Robert N. Kaplan sworn to September 25, 2020,
                    together with an exhibit thereto;
                (d) Declaration of Gina Intrepido-Bowden sworn to September 28, 2020,
                    together with exhibits thereto;
                (e) Declaration of United States District Judge Joseph Farnan (Ret.) sworn
                    to September 10, 2020; and
                (f) Proposed Preliminary Approval Order.

         Further, in accordance with Your Honor’s Individual Practice Rules, we enclose hard
copies of the unpublished opinions, Langan v. Johnson & Johnson Consumer Companies, Inc.,
No. 3:13-cv-01471, ECF No. 188 (D. Conn.); Holt, et al., v. Murphy Oil USA, No. 17-cv-00911-
RV-HTC, ECF No. 24 (N.D. Fla. Mar. 18, 2019); In re Pokémon Go Nuisance Litigation, Case
No. 3:16-cv-04300, ECF No. 131 (N.D. Cal. May 2, 2019); Townsend v. G2 Secure Staff, L.L.C.,
et al., Case No. 18STCV04429 (unpublished order) (Cal. Super. Ct. July 7, 2020); and Warciak
v. One, Inc., No. 2018-CH-06254, 2018 Ill. Cir. LEXIS 9002 (Ill. Cir. Ct. Oct 3, 2018), cited in
the Memorandum of Law.
      Case 1:14-md-02542-VSB-SLC Document 1117 Filed 09/30/20 Page 2 of 2

Hon. Vernon S. Broderick
September 30, 2020
Page 2


       Among other things, the proposed Preliminary Approval Order, if entered, will: (i) grant
preliminary approval of the proposed settlement; (ii) certify a Settlement Class; (iii) appoint JND
Legal Administration as the Class Administrator; (iv) approve the form and content of a notice
program; (v) direct the Class Administrator to implement the notice program; (vi) appoint
Signature Bank S.A. as escrow agent; and (vii) set the date for a Final Approval hearing.

          If the Court signs the uncontested Proposed Preliminary Approval Order, the only date
to be filled in is the date for the Final Approval Hearing (paragraph 16). The other dates flow
from that date or the date on which the Preliminary Approval Order is entered. The date of the
Final Approval hearing will trigger the following deadlines:
           Plaintiffs will file their papers in support of final approval of the settlement and
            requests for attorneys’ fees and reimbursement of expenses at least 45 days before
            the Final Approval hearing;
           Settlement Class members may request exclusion from the Settlement Class no later
            than 21 days before the Final Approval hearing;
           Settlement Class members may object to the settlement, attorneys’ fees request, or
            requested reimbursement of expenses no later than 20 days before the Final
            Approval hearing; and
           Plaintiffs may file their response to any objection to the settlement, attorneys’ fees,
            or requested reimbursement of expenses no later than seven days before the Final
            Approval hearing.

       The parties have conferred and propose that, assuming that the Preliminary Approval
Order were entered on or before October 9, 2020, the Final Approval hearing be set at the
Court’s earliest convenience on or after January 11, 2021.

        Notice of the proposed settlement will begin to be implemented within 14 days after the
Court enters the Preliminary Approval Order.

       We are prepared to appear before Your Honor to provide a detailed explanation of the
proposed settlement and to address any questions the Court may have.

       Thank you for Your Honor’s anticipated consideration of the foregoing.

                                                     Respectfully yours,



                                                     Mark C. Rifkin

cc:    All Counsel of Record (via ECF w/ enclosures)
